Citation Nr: 1228130	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  10-33 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for internal derangement, flexion contracture, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran had active service from September 16, 1982 to December 8, 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Regional Office (RO) that denied the Veteran's request to reopen the previously denied claim of entitlement to service connection for internal derangement, flexion contracture, left knee.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For the reasons explained below, the issue of whether the Veteran is entitled to service connection for internal derangement, flexion contracture, left knee, is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for internal derangement, flexion contracture, left knee, was denied in a May 1983 rating decision; the Veteran did not appeal that decision and it became final.

2.  Evidence received since the May 1983 decision regarding the claim for service connection for left knee disability relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for internal derangement, flexion contracture, left knee.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim for entitlement to service connection for internal derangement, flexion contracture, left knee.  As such, no discussion of VA's duties to notify and assist is necessary as to this aspect of this service connection claim.

Petition to Reopen Previously Denied Claim

The Veteran's claim of entitlement to service connection for internal derangement, flexion contracture, left knee, was denied by a May 1983 rating decision.  The RO determined that the Veteran's left knee disability preexisted service and was not aggravated during the course of active duty.  The Veteran did not file any statement that can be construed as a notice of disagreement (NOD) with regard to this decision.  As the Veteran did not appeal the May 1983 decision, it is now final.    See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Generally, a claim that has been finally denied by an RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence considered at the time of the May 1983 rating decision included the Veteran's service treatment records, which show that the Veteran entered service without notation of any left knee disability or symptoms of disability, and which show that shortly after entering service he began experiencing left knee problems.  He eventually reported suffering an injury to his knee while playing football in high school after which he was unable to participate in vigorous sports.  He was ultimately separated from service with an uncharacterized discharge for a left knee disability that existed prior to service.

The evidence received since the May 1983 rating decision includes the Veteran's VA outpatient treatment reports dated from 1996 to the present, as well as a lay statement from the Veteran's brother, which accompanied his claim.  The VA outpatient records show that the Veteran has current symptoms related to his left knee, including possible diagnosis of osteoarthritis and/or degenerative joint disease.  The statement from the Veteran's brother includes his recollection of a high school injury incurred by the Veteran, which injured his knee.  The brother went on to state that the injury healed and that he did not recall the Veteran having any problems with his knee from that point until after he entered active service.  He stated that the Veteran re-injured his left knee in service "when he was pushed off a cattle truck and fell on his left knee."  He has also observed that the Veteran's knee has not gotten better since service.

As noted above, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

Resolving all doubt in the Veteran's favor, the Board finds that the statement of the Veteran's brother submitted with the Veteran's July 2008 claim to reopen service connection for internal derangement, flexion contracture, left knee, is new, in that the evidence was not previously of record.  The evidence is also material, as it addresses the possibility that the Veteran entered service free of disability and left service a short time later with a left knee disability that has continued.  As new and material evidence has been received, the claim for service connection for internal derangement, flexion contracture, left knee, is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for internal derangement, flexion contracture, left knee, is reopened, and to this extent only the appeal is granted.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for left knee disability on the merits.  The Veteran contends that he has a left knee disability that was incurred in or aggravated by service. 

If a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under 38 U.S.C.A. § 1111. A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

The Veteran's service treatment records show that during an Applicant Medical Prescreening in July 1982, the Veteran reported no painful or "trick" knee or loss of movement in any joint.  At his entrance examination one week later, the Veteran again reported that he had no problem joints.  The entrance examiner found no disability related to the Veteran's lower extremities.  

On September 28, 1982, reported as being during his first week of basic training, the Veteran sought treatment for a left knee problem which began three to four days prior to treatment.  He reported no history of trauma, but when seen later that day, he did report slipping when walking up some stairs.  He denied any prior history.  The clinician noted that he had a hot/effused left knee.  Pain medication was prescribed the next day.  The assessment was deferred.  He was given an ace wrap, told to ice it, and placed on crutches for 4 days.  He was released to duty on October 1, 1982.  A physical therapy note from October 22, 1982 noted he was doing well but having slight difficulty with long running.  There were no significant objective findings.  Self paced running for 2 weeks was recommended and physical therapy was discontinued.  On October 26, 1982 he reported his knee pain was worse and effusion was noted.  Reevaluation was requested.  He was referred to the orthopedic clinic to rule out a meniscus tear.  The clinician noted that it probably existed prior to service.  

On an October 28, 1982 consultation, it was noted the Veteran had left knee pain since entrance on active duty and that he had no injury on active duty.  A traumatic effusion at age 14 was noted, with subsequent chronic effusion episodes 2 to 3 times with "locking" which self resolved.  The assessment was probable medial meniscus tear that existed prior to service 

In November 1982, the Veteran underwent Entrance Physical Standards Board Proceedings, and it was determined that the Veteran had a pre-service football injury that was evaluated by a physician, but not an orthopedist.  The Veteran is reported to have stated that he persisted in having knee symptoms from the time of his football injury until his entry into service that were severe enough that he was unable to participate in vigorous sports following his knee injury.  The examiner determined that the Veteran had a knee injury that was sustained prior to entering into service, which caused significant enough symptoms to cause him to be unable to perform activity as a civilian.  The examiner went on to state that the Veteran's pain and symptoms had increased since entering into service and are incompatible with effective training.  He was thereafter processed for separation from service.

The Veteran's brother submitted a statement noting that the Veteran injured his left knee playing football in high school but that the injury healed.  He went on to state that he did not recall the Veteran having any problems with his knee from that point until after he entered active service.  He stated that the Veteran re-injured his left knee "when he was pushed off a cattle truck and fell on his left knee."  The Board notes this statement is being rendered 26 years after the Veteran's discharge from service and is inconsistent with information provided by the Veteran to treatment providers during service.  The Veteran's brother does not indicate he witnessed the event, and the Veteran's denial to in-service treatment providers of any injury other than slipping while going up stairs raises a serious question as to the reliability and credibility of the information being provided by the Veteran's brother.  As such, the brother's statement is not considered credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence, conflicting statements, and significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).

The Veteran has not been afforded a VA examination to determine whether there is a current left knee disability that was incurred in or aggravated by service.  In light of the above, the Board finds that a medical examination and opinion are necessary in order to decide this case.  Thus, a remand for VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Since the Board has determined that a medical examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) and (b) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.

The Board also notes that the most recent VA outpatient treatment records are dated in November 2008.  On remand, ongoing medical records related to the Veteran's left knee should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, review of VA treatment records indicates that the Veteran reported receiving benefits from the Social Security Administration due to back and knee disabilities.  Thus, these records may contain information relevant to the claim and should be requested on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain relevant treatment records from the VA Medical Center in Durham, North Carolina, dating since November 2008, related to the Veteran's left knee disability.  If the requested records are not obtainable, the claims file should document such and the Veteran should be notified of the inability to obtain the records.

2.  Request from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA joints examination to determine the nature of any current left knee disability and to obtain an opinion by a physician whether any such disability preexisted service and was aggravated during service, or did not preexist service and is causally connected to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary, including X-ray, should be conducted and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the physician should respond to the following:

a. Please identify all current diagnoses related to the left knee.  

b. Did the Veteran have a left knee disability that clearly existed prior to service?  Please explain the reasoning for the opinion provided, to include discussion of relevant evidence supporting the conclusion.

c. If so, did that pre-existing left knee disability undergo a permanent worsening (versus an exacerbation of symptoms or temporary flare-up) during service?  Please explain the reasoning for the opinion provided, to include discussion of relevant evidence supporting the conclusion.

d. If so, was that worsening clearly the result of natural progression of the pre-existing left knee disability?  Please explain the reasoning for the opinion provided, to include discussion of relevant evidence supporting the conclusion.

e. If the examiner determines that a pre-existing left knee disability was worsened beyond normal progression (aggravated) by service, then the examiner should opine whether a current left disability is related to the left knee disability aggravated by service.

f. Is there any current left knee disability that arose during service or is related to an event in service that is unrelated to a preexisting left knee disability?

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


